          Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ARNOLD L. ROBINSON, JR,
                                                                                             3/23/2021
                                    Plaintiff,

        -against-                                                            No. 20 Civ. 642 (NSR)
                                                                             OPINION & ORDER
COMMISSIONER JOSEPH SPANNO; SERGEANT
McWILLIAMS; and SERGEANT BARRESI,

                                   Defendants.


NELSON S. ROMÁN, United States District Judge

        Pro se Plaintiff Arnold L. Robinson Jr. (“Plaintiff”), an inmate residing in Valhalla

Correctional Facility, commenced this action on or about January 21, 2020, asserting federal

claims pursuant to 42 U.S.C. § 1983 (“Section 1983”), and state law claims arising from

Defendants’ Sergeant Derrick McWilliams (“Sgt. McWilliams”) and Sergeant Joseph Barresi

(“Sgt. Barresi”) (collectively, the “Defendants”) failure to protect him from other inmates and role

in confining him to a cell afterwards. (Complaint (“Compl.”) (ECF No. 2).) Defendants move

pursuant to Rule 12(b)(6) to dismiss Plaintiff’s complaint for failure to state a claim upon which

relief can be granted. For the following reasons, the motion to dismiss is GRANTED and Plaintiff’s

Complaint is dismissed without prejudice.

                                                 BACKGROUND

        The following facts are taken from Plaintiff’s Complaint 1, dated December 2, 2019, and

filed January 21, 2020. The facts as alleged are accepted as true for the purposes of this motion.




1
 Plaintiff’s Complaint does not contain numbered paragraphs. Factual allegations are taken from an unnumbered
document attached to Plaintiff’s completed Form Prisoner Civil Rights Complaint, and appears on the fifth page of
ECF No. 2.
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 2 of 16




See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Nicosia v. Amazon.com, Inc., 834 F.3d

220, 230 (2d Cir. 2016).

       Plaintiff, an inmate at Valhalla Correctional Facility (“Valhalla”), experienced various

threats and was subjected to violence and continuous cell confinement after being transferred

between housing units at Valhalla. For an undisclosed period of time during the fall of 2019,

Plaintiff was subjected to “keeplock” confinement – i.e., a form of disciplinary confinement where

inmates are continuously kept in their cells. Then, on November 19, 2019, he was transferred from

an unspecified housing unit to the 1 West Housing Unit (“1 West”). Upon arriving at 1 West,

Plaintiff encountered a series of perceived challenges to his social status in at 1 West. On his first

day residing in 1 West, he was told by an unnamed inmate that he was being watched by the other

inmates and an unspecified person instructed him to pack his property. Plaintiff refused to comply

with the instruction in order to avoid being perceived as “weak [by] the other inmates.” During the

following three days, he encountered additional menacing behavior and perceived challenges to

his social status at 1 West. These challenges included being verbally taunted and physically

assaulted, i.e., unwanted touching, by other inmates.

       By November 21, 2019, Plaintiff realized it was improvident to continue residing at 1 West

and asked Sgt. McWilliams to help him transfer to a different housing unit. He told Sgt.

McWilliams that his request was due to “issues [he had] with another inmate” and that facilitating

the move would prevent a potential outbreak of violence – i.e., he did “not want[] to be assaulted

by,” or commit an assault against, an unnamed inmate. Sgt. McWilliams advised Plaintiff to write

a statement on the situation. Plaintiff prepared the statement, handed it to Sgt. McWilliams, and

was advised by Sgt. McWilliams that Plaintiff would not be moved that night because it was too

late, and booking was closed. Plaintiff rejects Sgt. McWilliams explanation and contends that



                                                  2
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 3 of 16




booking was open 24 hours a day. Instead of being moved, Plaintiff was locked in his cell

throughout the night of November 21, 2019.

       The following day, inmates continued to menace Plaintiff. When Plaintiff woke up, he

found an unnamed inmate watching him from outside of his cell, pacing back and forth, and

verbally taunting him. This inmate threatened to take Plaintiff’s mattress. Subsequently, another

inmate came to Plaintiff’s cell, told him to pack his property, and threatened to cut Plaintiff. When

the recreation officers came, Plaintiff initially decided to remain in his cell rather than immediately

go to the courtyard in order to avoid other inmates.

       After a while, he concluded that it would be safe to go to the courtyard because other

inmates were presumably doing their daily programs and asked for permission to go to the

courtyard for his allotted hour of recreation. Plaintiff entered the courtyard, walked to the pull up

bars, and was taunted by four unnamed inmates that had been threatening him over the preceding

three days. The threats quickly escalated to violence as Plaintiff was attacked from behind by the

four inmates. For what seemed like ten minutes, Plaintiff was kicked and punched from all sides,

sustained hits to his face, nose, and torso, and had his knee stomped by the four inmates.

Eventually, Plaintiff was rescued by the recreational officer and the violence ended.

       After the attack, an investigation or disciplinary proceeding was initiated concerning the

violent incident. To this end, Plaintiff was given a ticket alleging that Plaintiff was the aggressor

or instigator of the attack. Upon completion of the investigation, Plaintiff was exonerated and the

ticket was dismissed. During the investigation, Sgt. Barresi allegedly confined Plaintiff in his cell

“unlawfuly and unmerritted” because Sgt. Barresi was intentionally trying to single Plaintiff out

and “save” inmates he favored.




                                                  3
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 4 of 16




        Plaintiff states that a situation like this has never happened to him before. Plaintiff’s injuries

include ongoing dizziness and migraines, bruising to his left temple and eye, swelling and

throbbing pain in his knee, ankle, and tibia. Plaintiff states that the assault re-injured his right leg

(or knee), which had previously been repaired with a medical device. Plaintiff also experienced

symptoms of post-traumatic stress disorder such as flashbacks, nightmares, and hypervigilance.

                                        LEGAL STANDARD

        Motion to Dismiss

        On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), dismissal is proper unless the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). When there are well-pleaded factual allegations in the complaint, “a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “Although for the purposes of a motion to dismiss [a court] must take all of the

factual allegations in the complaint as true, [it is] ‘not bound to accept as true a legal conclusion

couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). It is not necessary for

the complaint to assert “detailed factual allegations,” but must allege “more than labels and

conclusions.” Twombly, 550 U.S at 555. The facts in the complaint “must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the complaint

are true.” Id.

        “Pro se complaints are held to less stringent standards than those drafted by lawyers, even

following Twombly and Iqbal.” Thomas v. Westchester, No. 12–CV–6718 (CS), 2013 WL

3357171 (S.D.N.Y. July 3, 2013). The court should read pro se complaints “‘to raise the strongest

arguments that they suggest.’” Kevilly v. New York, 410 F. App’x 371, 374 (2d Cir. 2010)

(summary order) (quoting Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006) ); see also Harris
                                                    4
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 5 of 16




v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[E]ven after Twombly, though, we remain obligated to

construe a pro se complaint liberally.”). “However, even pro se plaintiffs asserting civil rights

claims cannot withstand a motion to dismiss unless their pleadings contain factual allegations

sufficient to raise a right to relief above the speculative level.” Jackson v. N. Y.S. Dep’t of Labor,

709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). Dismissal is justified, therefore, where “the complaint lacks an allegation

regarding an element necessary to obtain relief,” and therefore, the “duty to liberally construe a

plaintiff’s complaint [is not] the equivalent of a duty to re-write it.” Geldzahler v. New York

Medical College, 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal citations omitted).

       42 U.S.C. § 1983 Claims

       Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be subjected,

any citizen of the United States . . . to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

Section 1983 “is not itself a source of substantive rights, but a method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal statutes that it

describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see also Patterson v. County of

Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under Section 1983, a plaintiff must

allege “(1) the challenged conduct was attributable to a person who was acting under color of state

law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.”

Castilla v. City of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2 (S.D.N.Y. April 25,

2013); see also Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore, a Section 1983 claim

has two essential elements: (1) the defendant acted under color of state law, and (2) as a result of



                                                  5
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 6 of 16




the defendant’s actions, the plaintiff suffered a denial of his federal statutory rights, or his

constitutional rights or privileges. See Annis v. Cnty. of Westchester, 136 F.3d 239, 245 (2d Cir.

1998); Quinn v. Nassau Cnty. Police Dep’t, 53 F. Supp. 2d 347, 354 (E.D.N.Y. 1999) (noting that

Section 1983 “furnishes a cause of action for the violation of federal rights created by the

Constitution”) (citation omitted).

                                          DISCUSSION

       Reading the Complaint liberally, Plaintiff attempts to assert three federal causes of action

pursuant to Section 1983: (1) an Eighth Amendment failure to protect claim against Sgt.

McWilliams in connection with the violent incident on November 23, 2019; (2) a procedural due

process claim against Sgt. Barresi in connection with his keeplock confinement following the

violent incident on November 23, 2019; and (3) a defamation claim sounding in constitutional

violations against Sgt. Barresi in connection with allegedly defamatory statements made

concerning Plaintiff’s role in the violent incident of November 23, 2019. Separately, Plaintiff

appears to also assert a state law claim for defamation. As discussed below, the Court concludes

that Plaintiff has failed to adequately plead any of these claims, and dismisses all claims without

prejudice.

  I.   Plaintiff’s Failure to Protect Claim Against Sgt. McWilliams

       The Eighth Amendment proscribes the unnecessary and wanton infliction of pain and

imposes a duty on prison officials to take “reasonable measures to guarantee the safety of inmates.”

Farmer v. Brennan, 511 U.S. 825, 844–45 (1994). Likewise, “prison officials have a duty to protect

prisoners from violence at the hands of other prisoners.” Id. at 833; see also Heisler v. Kralik, 981

F. Supp. 830, 835 (S.D.N.Y 1997) (“It is well established that the Eighth Amendment imposes on

prison officials the duty to protect inmates from violence at the hands of other inmates.”).



                                                 6
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 7 of 16




Accordingly, “a prison official’s failure to protect a prisoner from harm [from other prisoners] may

form the basis of a Section 1983 claim.” Farmer, 511 U.S. at 833.

       For a failure to protect claim, the Court must apply the two-pronged framework for claims

of deliberate indifference. First, “the plaintiff must demonstrate that the alleged deprivation is

sufficiently serious under an objective standard” and, second, the plaintiff must demonstrate “that

the charged prison officials acted with a sufficiently culpable state of mind.” Knowles v. N.Y.C.

Dep’t of Corr., 904 F. Supp. 217, 221 (S.D.N.Y. 1995) (citing Farmer, 511 U.S. at 834).

       A.      Objective Prong

       To meet the requirements of the objective prong, “the inmate must show that the conditions

[of incarceration] . . . pose an unreasonable risk of serious damage to his health, which includes

the risk of serious damage to physical and mental soundness.” Darnell v. Pineiro, 849 F.3d 17, 30

(2d Cir. 2017) (internal quotation marks and citations omitted). The plaintiff must further

demonstrate that the unreasonable risk was “actual or imminent.” Benjamin v. Fraser, 343 F.3d

35, 51 (2d Cir. 2003), overruled on other grounds by Caiozzo v. Koreman, 581 F.3d 63 (2d Cir.

2009). “The first Farmer factor, substantial risk of serious harm, depends not on the officials’

perception of the risk of harm, but solely on whether the facts . . . show that the risk of serious

harm was substantial.” Lewis v. Siwicki, 944 F.3d 427, 431–32 (2d Cir. 2019). Relevant factors

include “the nature of the prison population with whom [the plaintiff] was incarcerated,” and

whether there was specific information ahead of time suggesting that the plaintiff’s safety was in

jeopardy. Vickers-Pearson v. City of New York, No. 18 CIV. 8610 (KPF), 2020 WL 5732028, at

*5 (S.D.N.Y. Sept. 24, 2020) (quoting Lewis, 944 F.3d at 432).

       On the one hand, even when violence between inmates does transpire, some courts have

determined that there was an insufficiently significant risk of violence to adequately plead a

Section 1983 claim. For example, in Murray v. Goord, the district court held that “plaintiff has
                                                 7
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 8 of 16




failed to allege sufficient facts to show that he was incarcerated under conditions posing a

substantial risk of serious harm” despite the occurrence of a physical altercation, because

plaintiff’s “claim that a corrections officer informed him that inmate Bradley threatened to

physically harm him is insufficient to show there was a substantial risk of serious harm.” 668 F.

Supp. 2d 344, 358 (N.D.N.Y. 2009) (quotation marks and citation omitted). Similarly, in Garcia

v. Rodriguez, a correctional officer’s “isolated statement [to Garcia, i.e., the prisoner plaintiff,] that

Garcia would ‘get hurt,’ which was unaccompanied by any other words or actions or prior history

between [instigator] and Garcia, was [in]sufficient to put Gonzalez, or any reasonable officer in

his position, on notice that Garcia faced a substantial risk of serious harm or that it was anything

more than an idle threat.” No. 05 CIV. 5915 (JSR), 2007 WL 2456631, at *2 (S.D.N.Y. Aug. 24,

2007). On the other hand, “a plaintiff can demonstrate that he faced a substantial risk of serious

harm by alleging that ‘there is evidence of a previous altercation between a plaintiff and an

attacker, coupled with a complaint by plaintiff regarding the altercation or a request by plaintiff to

be separated from the attacker.’” Delaney v. Westchester Cty. Dep’t of Corr., No. 19-CV-03524

(PMH), 2021 WL 243066, at *2 (S.D.N.Y. Jan. 25, 2021) (quoting Luckey v. Jonas, No. 18-CV-

8103, 2019 WL 4194297, at *4 (S.D.N.Y. Sept. 4, 2019)).

        The Complaint asserts that, during Plaintiff’s first three days at 1 West, he was threatened

by a number of certain inmates on multiple occasions. This included multiple incidents of being

taunted and “physically assaulted through involuntary touching”. (See Compl.) Moreover, read

liberally, he communicated to Sgt. McWilliams that “another inmate” might attack him (or that he

might attack that inmate) absent intervention by corrections officers, and subsequently the actual

attack against Plaintiff occurred less than 24 hours after he reported the danger to Sgt. McWilliams.




                                                    8
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 9 of 16




       Based on these facts, Plaintiff just barely pleads the existence of an unreasonable risk of

harm. Plaintiff was subject to multiple threats over the course of several days which indicates that

the risk of harm was more substantial than cases, such as Garcia, 2007 WL 2456631, at *2,

involving an isolated threat of harm. Likewise, Plaintiff alleges history of physical assaults—e.g.,

unwanted physical touching—and not just verbal threats. The Complaint is certainly not a model

of clarity, but it appears to be the case that Plaintiff is alleging that the threats of violence were

attributable to the same group of people that ultimately attacked him. Accordingly, this is not a

case where there is no history of prior altercations between the attackers and the plaintiff. Though

not clearly stated, the allegations of repeated verbal and physical altercations between Plaintiff and

the unnamed attacker adequately support the objective prong to survive a motion to dismiss.

Heisler, 981 F. Supp. at 837.

       Separately, Plaintiff alleges that he was subjected to unabated violence for approximately

ten minutes (or what felt like ten minutes) before anyone intervened, during which time he incurred

serious injuries. Lengthy exposure to violence alone may be sufficient to satisfy the objective

prong. See, e.g., Luckey, 2019 WL 4194297, at *4; Bussey v. Miller, No. 16-CV-00082A(F), 2020

WL 4719957, at *10 (W.D.N.Y. July 1, 2020), report and recommendation adopted, No. 16-CV-

82-A, 2020 WL 4705208 (W.D.N.Y. Aug. 12, 2020); Constant v. Prack, No. 16-CV-3985 (NSR),

2019 WL 3287818, at *6 (S.D.N.Y. July 19, 2019).

       B.      Subjective Prong

       The subjective prong of the deliberate indifference test is satisfied when an official “knows

that inmates face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.” Farmer, 511 U.S. at 847. Plaintiff need not show that Sgt.

McWilliams acted or failed to act “for the very purpose of causing harm or with knowledge that

harm will result,” id. at 837, and instead “‘must prove that the defendant-official acted intentionally
                                                  9
          Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 10 of 16




to impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed to the [inmate] even though the defendant-official knew, or should have

known, that the condition posed an excessive risk to health or safety,’” Quinones v. Rollison, No.

18-CV-1170 (AJN), 2020 WL 6420181, at *7 (S.D.N.Y. Nov. 1, 2020) (quoting Darnell, 849 F.3d

at 35).

          As it pertains to risks of harm from specific inmates, courts have found that the subjective

prong was satisfied where the prisoner told a corrections officer a sufficiently detailed account

about one or more specific threats or past instances of aggression from a known offender. See Villa

v. Westchester Cty., No. 19-CV-428 (KMK), 2020 WL 4505968, at *7 (S.D.N.Y. Aug. 5, 2020);

Francis v. City of New York, No. 17CIV1453LAKHBP, 2018 WL 4659478, at *4 (S.D.N.Y. Aug.

21, 2018) (“Courts have found that, when an inmate informs corrections officers about a specific

fear of assault and is then assaulted, this is sufficient to proceed on a claim of failure to protect.”

(quotation marks and citation omitted)); Beckles v. Bennett, 05 Civ. 2000 (JSR), 2008 WL 821827

at *17 (S.D.N.Y. Mar. 26, 2008) (explaining that a failure-to-protect claim survived summary

judgment because the plaintiff had “presented evidence that he made [the defendant] aware of a

specific threat to his safety and that several hours later he was seriously assaulted”).

          By contrast, courts have found that vague concerns about safety from future assault by

unknown individuals—e.g., telling a corrections officer that prisoner (1) feared a rumored “Beat

Down/Goon Squad”, (2) believed his “life [was] in danger in that jail cell,” or (3) “feared for [his]

safety,”—are insufficient for the officer to have inferred the existence of a substantial risk. See,

e.g., Marshall v. Griffin, No. 18-CV-6673 (KMK), 2020 WL 1244367, at *9 (S.D.N.Y. Mar. 16,

2020) (finding failure to protect claim insufficient where Plaintiff voiced concern to a prison

official about rumors of a “Beat Down/Goon Squad,” a prison official investigated and dismissed



                                                  10
        Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 11 of 16




the concern as unsubstantiated.); Smolen v. Wesley, No. 16-CV-2417 (KMK), 2019 WL 4727311,

at *11 (S.D.N.Y. Sept. 25, 2019); Velez v. City of N.Y., No. 1:17-CV-9871-GHW, 2019 WL

3495642, at *1 (S.D.N.Y. Aug. 1, 2019) (subjective prong not satisfied where merely told

corrections officer that he felt like his “life [was] in danger in that jail cell,” although he did not

“get into details” and “didn’t point anyone out.”); Anselmo v. Kirkpatrick, No. 19-CV-0350, 2019

WL 2137469, at *4 (N.D.N.Y. May 16, 2019); Haughton v. Clinton, No. 15-CV-1160 (JPO), 2015

WL 9244398 at *2 (S.D.N.Y. Dec. 17, 2015) (granting defendant’s motion to dismiss the failure

to protect claim when plaintiff only told the correction officer that he “feared for [his] safety,”

because that statement was “too conclusory for [the officer] to have inferred the existence of such

a substantial risk”).; Rivera v. State of N. Y., No. 96 CIV. 7697 (RWS), 1999 WL 13240, at *9

(S.D.N.Y. Jan. 12, 1999).

       Here, Plaintiff asserts that he told Sgt. McWilliams that he wanted to be moved “due to

[him] having issues with another inmate and not wanting to be assaulted or assaulting this person.”

(See Compl.) Plaintiff does not state that he identified the inmate by name, but instead told the

corrections officer that he was having issues with “another inmate.” Construed liberally, the Court

credits Plaintiff with attributing the source of danger to another inmate, whether named or

unnamed, rather than the inmate population at large. Even still, this communication alone is

insufficiently detailed to apprise Sgt. McWilliams of a substantial risk of imminent harm because

it lacks details of specific threats or past altercations with the other inmate. The same holds true

with respect to Plaintiff’s written statement to McWilliams insofar as Plaintiff does not describe

the substance of his written statement.

       Accordingly, because Plaintiff has failed to allege sufficient details regarding what he told

Sgt. McWilliams when he asked to be moved to a different housing unit, the Court grants



                                                  11
        Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 12 of 16




Defendants’ motion to dismiss to the extent it concerns Plaintiff’s failure to protect claim against

Sgt. McWilliams. Plaintiff’s failure to protect claim against Sgt. McWilliams is dismissed without

prejudice. Plaintiff is granted leave to amend his Complaint in order to furnish additional

allegations concerning the substance of what he told Sgt. McWilliams.

 II.   Plaintiff’s Due Process Claim Against Sgt. Barresi

       Plaintiff appears to contend that he was not afforded proper process before he was placed

in keeplock confinement after the violent incident in November in violation of his Fourteenth

Amendment due process rights. Defendants maintain that Plaintiff has failed to adequately state a

claim for due process violations. For the following reasons, this Court agrees with Defendants.

       The Fourteenth Amendment provides that no state shall “deprive any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV, § 1. To state a procedural due

process claim, Plaintiff must show “(1) that Defendants deprived him of a cognizable interest in

life, liberty, or property, (2) without affording him constitutionally sufficient process.” Proctor v.

LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).

       Regarding the first prong, a prisoner’s liberty interest may be implicated by keeplock

confinement “only if the discipline imposes [an] atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Davis v. Barrett, 576 F.3d 129, 133 (2d Cir. 2009)

(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). To determine whether the plaintiff endured

an “atypical and significant hardship,” courts consider “the extent to which the conditions of the

disciplinary segregation differ from other routine prison conditions” as well as the duration of the

segregated confinement. Davis, 576 F.3d at 133. Although the Second Circuit has declined to

establish bright-line rules in this area, it has explicitly noted that “SHU confinements of fewer than

101 days could constitute atypical and significant hardships if the conditions were more severe

than the normal SHU conditions” or “a more fully developed record showed that even relatively
                                                 12
        Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 13 of 16




brief confinements under normal SHU conditions were, in fact, atypical.” Palmer v. Richards, 364

F.3d 60, 65 (2d Cir. 2004).

       Even applying the liberal standards prescribed by the Second Circuit, Plaintiff has failed

to establish a liberty interest implicated by his keeplock confinement. Among other things, Plaintiff

has failed to allege the duration of his keeplock confinement or whether he was denied any

privileges during this unspecified period. At bottom, he has merely alleged that “left in my cell

unlawfully and unmerited by sgt. baresi.” (See Compl.) This sort of vague allegation is insufficient

to support a due process claim. See, e.g., McGriff v. Keyser, No. 17-CV-7307 (NSR), 2019 WL

6033421, at *5 (S.D.N.Y. Nov. 13, 2019) (“The ‘loss’ of unspecified ‘privileges’ and ‘deprivation

of liberty and amenity, and physical torture and emotional injury’ amount to mere conclusory

statements” that are insufficient to support a due process claim.); Colon v. Annucci, 344 F. Supp.

3d 612, 634 (S.D.N.Y. 2018) (dismissing due process claim where “Plaintiff also does not allege

any facts suggesting that he was exposed to any conditions of confinement more harsh than typical

keeplock; indeed, he cites only the loss of unspecified privileges.”).

       Accordingly, Plaintiff’s due process claim is dismissed without prejudice. In light of

Plaintiff’s pro se status, Plaintiff is granted leave to amend his Complaint to allege facts regarding

the conditions of his keeplock confinement.

III.   Whether Plaintiff has Asserted a Defamation Claim Under Federal Law

       Though unclear, it appears that Plaintiff is attempting to assert a claim for defamation

against Sgt. Barresi in connection with Sgt. Barresi’s role in issuing a ticket accusing Plaintiff of

instigating the violent incident that occurred in or around November 22, 2019. (See Compl.) As

discussed in more detail below, this claim cannot survive a motion to dismiss to the extent it is

predicated upon state law because Plaintiff failed to file a notice of claim. Separately, Plaintiff has

not adequately alleged a federal claim for defamation.
                                                  13
        Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 14 of 16




       As the Second Circuit has explained, defamation is only cognizable as a violation of federal

constitutional law in narrow instances:

               Generally, defamation is an issue of state, not of federal
               constitutional, law. Lauro v. Charles, 219 F.3d 202, 207 (2d
               Cir.2000) (citing Paul v. Davis, 424 U.S. 693, 699–701, 96 S. Ct.
               1155, 47 L. Ed. 2d 405 (1976)). However, under limited
               circumstances, federal constitutional relief is available for
               defamation committed by government officials. Paul, 424 U.S. at
               701–10, 96 S. Ct. 1155; see also Vitek v. Jones, 445 U.S. 480, 493,
               100 S. Ct. 1254, 63 L. Ed. 2d 552 (1980) (concluding that labeling
               an inmate mentally ill, and transferring him to a mental hospital
               without due process, wrongly stigmatized him). Specifically, an
               action can be grounded in 42 U.S.C. § 1983 when that plaintiff can
               demonstrate “a stigmatizing statement plus a deprivation of a
               tangible interest.” Algarin v. Town of Wallkill, 421 F.3d 137, 138
               (2d Cir.2005); see also Patterson v. City of Utica, 370 F.3d 322, 330
               (2d Cir.2004).

               To establish a “stigma plus” claim, a plaintiff must show (1) “the
               utterance of a statement sufficiently derogatory to injure his or her
               reputation, that is capable of being proved false, and that he or she
               claims is false,” and (2) “a material state-imposed burden or state-
               imposed alteration of the plaintiff’s status or rights.” Sadallah v.
               City of Utica, 383 F.3d 34, 38 (2d Cir.2004) (internal citations and
               quotation marks omitted) (Sotomayor, J.)

Vega v. Lantz, 596 F.3d 77, 81 (2d Cir. 2010).

       Here, Plaintiff’s conclusory allegation that Sgt. Barresi engaged in a “defamation of

[Plaintiff’s] character where he was intentionally attempting to single [Plaintiff] out and save

inmates he favors” (see Compl.) does not, on its face, allege that he was lumped into any

stigmatizing category – e.g., classifying a prisoner as mentally ill or a sex offender. Accordingly,

Plaintiff’s federal defamation claim is dismissed without prejudice.

IV.    Remaining State Law Claims

       Defendants assert that Plaintiff’s state law claims against Defendants must be dismissed

because he has failed to file a notice of claim against any of the County Defendants. In as afar as

Plaintiff’s alleges state law claims against defendant in their official capacities, this court agrees

                                                 14
           Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 15 of 16




that those claims must be dismissed without prejudice. The case law is very clear that New York

General Municipal Law § 50-e requires a notice of claim as a condition precedent to bringing a

personal injury action against a municipal corporation, or any of its officers, agents, or employees.

N.Y. Gen. Mun. Law§§ 50-e(1), 50-i(1); see Parise v. NYC Dep’t of Sanitation, 306 Fed. App’x

695, 697 (2d Cir. 2009). Although the Court must construe the pro se Plaintiff’s Complaint

liberally, the Court cannot exempt Plaintiff from notice of claim requirements under New York

law. “Federal courts do not have jurisdiction to hear complaints from plaintiffs who have failed to

comply with the notice of claim requirement, or to grant permission to file a late notice.” Dumel

v. Westchester County, No. 19-CV-2161 (KMK), 2021 WL 738365, at *15 (S.D.N.Y. Feb. 25,

2021) (quoting Gibson v. Comm’r of Mental Health, No. 04-CV-4350, 2006 WL 1234971, at *5

(S.D.N.Y. May 8, 2006)).

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. Plaintiff’s claims

are dismissed without prejudice and Plaintiff is granted leave to amend his Complaint in

accordance with this Opinion. Plaintiff is directed to file an Amended Complaint consistent

with this Opinion on or before April 26, 2021. Should Plaintiff timely file an Amended

Complaint, Defendants shall have twenty-one days thereafter to file an answer or a

responsive pleading. Should Plaintiff fail to timely file an Amended Complaint, the claims

shall be deemed dismissed with prejudice.

       /

       /

       /

       /

       /
                                                 15
         Case 7:20-cv-00642-NSR Document 23 Filed 03/23/21 Page 16 of 16




         The Clerk of the Court is respectfully directed to: (1) terminate the motion at ECF No. 18,

(2) mail a copy of this Opinion and Order to Plaintiff at his address of ECF, and (3) make an entry

on the docket reflecting service of the Opinion and Order upon Plaintiff.



Dated:    March 23, 2021                                     SO ORDERED:
          White Plains, New York



                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 16
